Citation Nr: 1640288	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to an increased rating for a right hip disability.

6.  Entitlement to an increased rating for a left hip disability.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1987, July 1987 to November 1987, March 1991 to March 1992, October 2001 to March 2004, December 2004 to November 2005, and January 2006 to March 2007.  He also had reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2008, June 2010, and April 2011 decisions of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA).

In a May 2016 statement, the Veteran's attorney indicated that the Veteran was unable to sustain substantially gainful employment due to a service-connected hip conditions.   The Board finds that a claim for TDIU was reasonably raised by the record during the course of his appeal for increased rating and that claim is part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for disabilities of the right knee, left knee, lumbar spine, and cervical spine; entitlement to an increased rating for a right hip disability; and entitlement to TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

On May 12, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for an increased rating for a left hip disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an increased rating for a left hip disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which does not allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

At the Veteran's May 2016 hearing, the Veteran withdrew the claim for an increased rating for a left hip disability.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning an increased rating for a left hip disability and it is dismissed.


ORDER

The appeal for an increased rating for a left hip disability is dismissed.


REMAND

Service connection has previously been granted for a right hip replacement.  The Veteran has claimed that he has bilateral knee disabilities and a disability of the cervical spine secondary to an altered gait caused by the service-connected right disability and hip replacement.  As the Veteran has not yet received a VA examination for the claimed disabilities, the Board finds that the Veteran should be provided a VA examination for an etiology opinion regarding the claimed right knee, left knee, and cervical spine disabilities.  McLendon v. Nicholson, 20 Vet App. 79 (2006).

The Veteran has also claimed that he has a lumbar spine disability secondary to an altered gait caused by the service-connected right hip replacement.  At a May 2010 VA lumbar spine examination, the examiner diagnosed chronic lumbar spine strain with mild degenerative changes.  The examiner opined that the lumbar spine disability was not at least as likely as not related to service, but provided no rationale.  Additionally, the examiner did not address the Veteran's theory of causation that the lumbar spine disability was caused by an altered gait due to the service-connected right hip disability and replacement.

When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that remand is necessary to obtain an etiology opinion, supported by sufficient rationale, concerning whether the currently diagnosed low back disability is caused or aggravated by an altered gait caused by the service-connected right hip disability.

Concerning the claim for an increased rating for a right hip disability, at the February 2015 Board hearing, the Veteran and representative specifically argued that the Veteran's right hip disability had increased in severity since the most recent VA examination.  Where the evidence of record does not indicate the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  Therefore, after obtaining updated treatment records, the Veteran should be scheduled for a VA examination of the right hip disability.

The RO has not yet considered the claim of entitlement to TDIU.  Thus, the Board finds that, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, the RO should adjudicate that matter in the first instance, to avoid any prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA form 21-8940, to enable him to file a formal application for TDIU.

2.  Send to the Veteran and representative a letter requesting that the Veteran furnish any additional information or evidence pertinent to the claim for TDIU.  The letter should specifically explain how to establish entitlement to a TDIU.

3.  With any necessary authorization from the Veteran, obtain all outstanding VA and non-VA medical treatment records.  All attempts to locate or obtain records must be documented in the claims folder.

4.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right knee, left knee, cervical spine, and lumbar spine disabilities.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran has right knee, left knee, cervical spine, or lumbar spine disabilities that were incurred or aggravated as a result of active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that right knee, left knee, cervical spine, and lumbar spine disabilities are due to or the result of an altered gait due to the service-connected right hip disability.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that right knee, left knee, cervical spine, and lumbar spine disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by an altered gait due to the service-connected right hip disability.  A complete rationale should be provided for all opinions and conclusions.

5.  Then, schedule the Veteran for a VA joints examination to determine the current nature and severity of the service-connected right hip disability.  The examiner must review the claims file and should note that review in the report.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.  The medical and lay evidence of record should be taken into account and a rationale must be provided for any opinion expressed, to include reference to pertinent evidence where appropriate.  Concerning the right hip, examination findings should be reported to allow for application of all potential VA rating criteria for the hip disability.  Range of motion testing should be conducted for active and passive motion, with and without weightbearing, and the examiner should report any additional functional loss due to pain, weakness, fatigue, and incoordination, or during flare-ups.

6.  Schedule the Veteran for a VA examination, to determine if it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected disabilities alone preclude him from obtaining and maintaining substantially gainful employment.  The examiner must review the claims file and should note that review in the report.  In making the requested determination, the Veteran's current age and nonservice-connected disabilities are not factors to be considered, but consideration may be given to the Veteran's education, special training, and previous work experience.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

7.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


